                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ENCANA OIL & GAS (USA), INC.,                    )
                       Plaintiff,                )
                                                 )     No. 1:12-cv-369
-v-                                              )
                                                 )     Honorable Paul L. Maloney
ZAREMBA FAMILY FARMS, INC., et al.,              )
                       Defendants.               )
                                                 )

                          PARTIAL AMENDED JUDGMENT

       The Court has resolved all pending motions and claims involving Encana Oil & Gas,

Walter Zaremba, and Zaremba Family Farms. Defendant Zaremba Group filed a Notice of

Bankruptcy, which has stayed any matters against it.

       The Sixth Circuit Court of Appeals having concluded that Plaintiff is entitled to

judgment as a matter of law on its breach of contract claim, Defendants Walter Zaremba and

Zaremba Family Farms must return $1.8 million of the $2 million earnest money. Finding

no reason for delay, in the Court's discretion, JUDGMENT ENTERS under Rule 54(b) for

all claims between these three parties. And, Plaintiff Encana is entitled to prejudgment

interest consistent with the contemporaneously issued order.

       IT IS SO ORDERED.

Date: October 26, 2018                                  /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge
